Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 8 March 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa
Philadelphia Sunday 8. March 1807.

My project of coming from Washington to this place, by the way of Annapolis was disappointed, by the badness of the roads, which prevented the arrival of the Stage from Annapolis in Season for us to take it the 4th:—so I took my passage on the usual way to Baltimore, Thursday and arrived here by the new line of Packets last Evening—To-morrow, I shall pursue my journey to New-York, where I shall not stop more than one day, unless detained by the winds—I still hope to have the happiness of embracing you, and my dear children by this day week—In the mean-time I remain ever affectionately yours
John Quincy Adams.